 Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  (Miami Division)

                          Civil Action No. 20-25132-Civ-Scola

   MELANIE ORTIZ,

          Plaintiff,

   vs.

   CITY OF MIAMI, a Florida municipal
   corporation, et al.,

          Defendants.
                                        /

         Second Amended Complaint for Damages and Injunctive Relief

     Count I: Melanie Ortiz’s Claim Under 42 U.S.C. § 1983 for Violation
       Of her Fifth and Fourteenth Amendment Rights to Due Process

          Plaintiff, Melanie Ortiz, sues defendants, City of Miami, Rodolfo Llanes,

   Fabio Sanchez, Miami Fraternal Order of Police, Lodge No. 20, and Javier

   Ortiz, and alleges:

                             Introduction and Summary

          1.     This is an action by Melanie Ortiz, a former City of Miami police

   detective, who alleges:

                 a.    in Count I, which is brought pursuant to 42 U.S.C. § 1983,

   that the City of Miami, the individual defendants and the Fraternal Order of

   Police violated Ms. Ortiz’s rights against being deprived of her property, i.e.,




ka
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 2 of 21




  her City job, without the due process required by the Fifth and Fourteenth

  Amendments to the Constitution, and

              b.     in Count II, that all of those same defendants conspired to

  violate § 1983 by firing without due process both Ms. Ortiz and three other

  similarly situated police officers.

        The plaintiff seeks damages and injunctive relief in Count I and

  damages only in Count II. She seeks attorney’s fees and litigation expenses

  as to Counts I and II pursuant to 42 U.S.C. § 1988.

                              Jurisdiction and Venue

        2.    These claims arise under the due process clause of the Fifth

  Amendment to the United States Constitution, as extended to the States by

  the Fourteenth Amendment, and 42 U.S.C. § 1983. This Court has

  jurisdiction pursuant to 28 U.S.C. § 1331.

        3.    The claims being sued upon arose in Miami-Dade County,

  Florida, which is where the defendants at all material times resided or did

  business.

                                        Parties

        4.    Melanie Ortiz was at all times material a City of Miami police

  detective whose:

              a.     property right to her employment was created by the City

  of Miami Civil Service Ordinance and the City’s collective bargaining

  agreement with the Fraternal Order of Police that limited termination to

  cases in which the City has “proper cause”;


                                                                    Page 2 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 3 of 21




              b.     constitutionally guaranteed predeprivation procedures are

  catalogued in both §§ 112.531-535, FLA. STAT., the so-called “Law

  Enforcement Officers' Bill of Rights,” the collective bargaining agreement

  between the City and its police union, and

              c.     constitutionally guaranteed postdeprivation rights include

  an election between binding arbitration under the grievance system set forth

  in the City’s collective bargaining agreement or an evidentiary hearing before

  the Civil Service Board, which includes a presumption of innocense, requires

  substantial competent evidence and is subject to judicial review.1

        5.    Defendant City of Miami is, and at all times material was, a

  Florida municipal corporation:

              a.      that operated towards Ms. Ortiz under color of state law

  and

              b.     the ability of which to disciplinarily terminate her as a police

  officer was limited to instances in which either:

                     i.    an arbitrator found, under the collective bargaining

  agreement, that the City had “proper cause” to do so, or

                     ii.   the Civil Service Board found by a majority vote that

  the police officer was guilty of a firing offense.



        1
          Ms. Ortiz is not asserting a cause of action for violations of either §§
  112.531, et seq., the Civil Service portion of the City Charter or the
  collective bargaining agreement, but merely citing them as, One,
  establishing her property right to her job as a police detective, and, Two,
  outlining both the predeprivation and postdeprivation procedures to which
  Ms. Ortiz was entitled pursuant to the Fifth and Fourteenth Amendments.

                                                                       Page 3 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 4 of 21




        6.    Defendant Rodolfo Llanes was at all times material Miami’s Chief

  of Police. Mr. Llanes acted towards Ms. Ortiz pursuant to the authority

  bestowed upon him by the City and under color of state law. He is sued in

  his individual capacity.

        7.    Defendant Fabio Sanchez was at all times material a sergeant of

  police in the Internal Affairs section who acted towards Ms. Ortiz pursuant to

  the authority bestowed upon him by the City and under color of state law.

  He is sued in his individual capacity.

        8.    Defendant, Miami Fraternal Order of Police, Lodge No. 20

  (“FOP”), is the public-employee labor union that represents police officers,

  sergeants, lieutenants and captains employed by the City of Miami, including

  in disciplinary matters.

        9.    Defendant Javier Ortiz was at all times material president of the

  FOP. As such:

              a.     his actions towards union members, including Ms. Ortiz,

  were facilitated by his position as president;

              b.     because he was the managing agent of the FOP, his actions

  towards Ms. Ortiz were the actions of the FOP, and

              c.     although Mr. Ortiz was at all times material acting towards

  Ms. Ortiz not as a lieutenant of police, but rather as a policy-making official of

  the FOP, her police union, he was acting towards her under color of state law

  because he and at least Mr. Sanchez, on behalf of himself, Mr. Llanes and the

  City of Miami, had reached an understanding to achieve Ms. Ortiz’s separation


                                                                      Page 4 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 5 of 21




  from her City job without her being afforded any of the predeprivation or

  postdeprivation remedies to which she was entitled.

                   General Allegations as Relate to Count I

        10.   In or about mid-December 2016:

              a.       One police officer, two police aides and several tow-truck

  operators were arrested by the FBI following an FBI investigation into tow-

  truck operators’ bribing police officers during the 2013-2014 period when Ms.

  Ortiz worked as a patrol officer in Little Havana, and

              b.       The City had made no arrests, but relieved of duty (with

  pay) three police officers (Ms. Ortiz not among them).

        11.   Ms. Ortiz, by then a Special Victims detective, was summoned to

  the Internal Affairs Section by Mr. Sanchez in December 2017 to give a

  statement in connection with the tow-truck investigation, regarding which:

              a.       Ms. Ortiz initially thought that she was being interviewed

  regarding what she had observed others do when she had been assigned to

  patrol in Little Havana in 2013-2014, since she had had no involvement with

  any kickback schemes and had not been informed that she was under

  investigation, and

              b.       After she arrived at Internal Affairs with her FOP

  representative, however, Mr. Sanchez called the representative aside for a

  private chat; when the representative returned, he informed Ms. Ortiz that he

  would not be able to represent her, but that Mr. Sanchez had “recommended”

  that she be represented by Mr. Ortiz, the FOP president.


                                                                       Page 5 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 6 of 21




        12.      Both Article 8.1.D of the FOP’s collective bargaining agreement

  with the City and § 112.532(d), FLA. STAT., provide the following

  predeprivation protections for any police officer who is being investigated for

  any matter that could lead to disciplinary action, suspension, demotion or

  dismissal:

                 a.    The officer must be informed of the nature of the

  investigation before any interrogation begins, and he or she must be

  informed of the names of all complainants;

                 b.    All identifiable witnesses shall be interviewed, whenever

  possible, prior to the beginning of the investigative interview of the accused

  officer, and

                 c.    The complaint, all witness statements, including all other

  existing subject officer statements, and all other existing evidence, including,

  but not limited to, incident reports, GPS locator information, and audio or

  video recordings relating to the incident under investigation, must be

  provided to each officer who is the subject of the complaint before the

  beginning of any investigative interview of that officer.

        13.      Following the officer’s statement, if the officer were not already

  relieved of duty with pay, Internal Affairs would recommend to the chief of

  police:

                 a.    whether the officer were guilty or innocent;

                 b.    what, if any, the punishment should be and why, and




                                                                        Page 6 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 7 of 21




              c.      whether he or she should be relieved of duty pending a

  decision by the chief of police.

        14.   Prior to the chief of police’s making any decision, an officer facing

  discipline could appear, with counsel or any other representative, before a

  five-person Department Disciplinary Review Board that could recommend

  leniency.

        15.   Postdeprivation, pursuant to Article 6.6 of the collective

  bargaining agreement, any police officer who enjoys full Civil Service status

  could appeal any discipline through either:

              a.      binding arbitration, as guaranteed by § 447.401, FLA. STAT.

  (“Grievance procedure”), or

              b.      an appeal to the Civil Service Board, a majority vote of

  which on the issue of guilt:

                      i.    would be binding on the City Manager if a finding of

  not-guilty were supported by competent, substantial evidence, and

                      ii.   could be reviewed by the Circuit Court through a

  petition for certiorari to determine whether a finding of guilty was supported

  by competent, substantial evidence, and to reverse it if it were not.

        16.   Ms. Ortiz:

              a.      enjoyed none of the predeprivation procedures outlined in

  ¶¶ 12-14, and

              b.      had no access to any of the postdeprivation remedies

  outlined in ¶ 15.


                                                                     Page 7 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 8 of 21




          17.   Instead, when Ms. Ortiz returned to Internal Affairs December 16

  and told Mr. Ortiz that she wished to review her file before the interview, see

  ¶ 12(c), Mr. Ortiz told her:

                a.    She could not review her file;

                b.    He had reviewed it an hour earlier;

                c.    Her only option to avoid going to jail — and having her

  daughter learn about her arrest through the media — would be to

  immediately and irrevocably resign;

                d.    She could not have an FOP lawyer represent her, and

                e.    He was leaving the room, but would return.

          18.   Ms. Ortiz attempted to go downstairs to her unmarked police car

  so that she could call another police officer or superior to help her but Mr.

  Sanchez told her she could not leave Internal Affairs.

          19.   Mr. Ortiz returned shortly with a memo for her to sign, which

  read:

          I, Officer Melanie Ortiz PIN 29186 voluntarily resign with no threats,
          rewards or promises from my position as a Police Officer with the City
          of Miami Police Department. This redline memorandum is irrevocable
          and my resignation will be effective immediately. I have spoken to my
          representative of choice, Lieutenant Javier Ortiz who is the President of
          the Miami Fraternal Order of Police. I am resigning for personal reasons
          and believe that this is the best option for myself and my family.

          20.   The irrevocable resignation and waiver of rights was obtained

  from Ms. Ortiz notwithstanding the fact that — as an Internal Affairs detective

  would acknowledge in a November 2107 e-mail to the Florida Department of




                                                                     Page 8 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 9 of 21




  Law Enforcement’s Professional Compliance Section — Internal Affairs had

  possessed scant usable evidence that she had done anything wrong.2

        21.   The memo was addressed to and accepted by then-Chief Llanes.

        22.   Mr. Llanes’s personal knowledge and approval of the coercively

  obtained form-letter resignation and waiver can be reasonably inferred since

  he was, at all times material:

              a.    the chief of a police department that had a collective

  bargaining agreement specifying elaborate predeprivation and

  postdeprivation procedures for:

                    i.     investigating a police officer who was accused any

  wrongdoing that could lead to discipline, demotion, suspension or

  termination;

                    ii.    giving such a police officer access to all of the

  information gathered during that investigation prior to interviewing that

  police officer about the accusations;

                    iii.   permitting any officer for whom discipline has been

  recommend to appear, with counsel or other representative, before the

  Departmental Disciplinary Review Board, and

                    iv.    allowing any police officer who was disciplined to

  challenge any finding of guilt or proposed discipline before either an arbitrator

  of the Civil Service Board; and


        2
         The Internal Affairs detective is not a defendant. She is merely being
  quoted as an agent of a party opponent making a statement within the scope
  of her agency. See Federal Rule of Evidence 801(d)(2)(D).

                                                                      Page 9 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 10 of 21




                 b.   The personal recipient of Ms. Ortiz’s form-letter resignation

   and waiver, which contained no rational explanation as to why she would

   waive all of those predeprivation and post-deprivation procedures.

           23.   Additional irregularities from which Ms. Llanes’s knowledge and

   approval of the form-letter resignation procedure could be inferred include

   the facts that Ms. Ortiz neither:

                 a.   was among the three police officers suspended in 2016;

                 b.   had ever been interviewed by Internal Affairs, and

                 c.   had never been arrested (or even questioned) by the FBI as

   part of its investigation.

           24.   Municipal employees such as Ms. Ortiz have enjoyed since 1995

   in the Eleventh Circuit clearly established Fifth and Fourteenth Amendment

   rights not to be deprived of property or liberty without due process of law by

   employers’ forcing resignations through coercion or obtaining resignations by

   deceiving employees or misrepresenting material facts.3

           25.   The City of Miami, through Messrs. Llanes and Sanchez, in each’s

   official and individual capacities, and in concert with Mr. Ortiz and the FOP,

   extracted Ms. Ortiz’s resignation through both coercion (the threat of arrest)

   and misrepresentation (concerning the strength of the City’s evidence against

   her).




           3
         See Hargray v. City of Hallandale, 57 F.3d 1560 (11th Cir. 1995),
   addressing question of first impression in this circuit.

                                                                     Page 10 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 11 of 21



         26.   The resignation and waiver were void ab initio as being both

   illegal and against the public interest because it violated Ms. Ortiz’s Fifth and

   Fourteenth Amendment rights, as well as the Miami Civil Service ordinance.

         27.   Mr. Llanes at all times material was:

               a.    the City’s official decision-maker in the termination of Ms.

   Ortiz: It can be reasonably inferred that he authorized and knowingly

   countenanced the use of a resignation and waiver of Ms. Ortiz’s

   predeprivation and postdeprivation due-process rights obtained through both

   coercion and deceit; and

               b.    its final policy maker: There was no meaningful review

   within the City of Miami government concerning Mr. Llanes’s acceptance of

   the coerced “irrevocable” resignation and waiver of rights.

         28.   As a direct, natural and proximate result of defendants’ actions

   towards Ms. Ortiz, Ms. Ortiz has suffered damages, including but not limited

   to:

               a.    lost earnings;

               b.    diminishment of earning capacity;

               c.    reputational damage, and

               d.    emotional distress and mental anguish.

         29.   Each of the individual defendants, and the FOP (through its

   president, Mr. Ortiz), exhibited wilful disregard of Ms. Ortiz’s clearly

   established constitutional rights to due process, entitling her to recover

   punitive damages against each defendant other than the City of Miami.



                                                                      Page 11 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 12 of 21



            30.   If not enjoined by this Court to cease its deprivation of Ms. Ortiz’s

   constitutional right against being deprived of her City employment without

   due process — including by being mandatorily enjoined to reinstate Ms. Ortiz

   as a police detective, and to restore her benefits and seniority — the City of

   Miami would continue to deprive Ms. Ortiz of:

                  a.    her liberty right to her good name and

                  b.    her property right to her employment as a police officer.

            31.   Plaintiff is entitled, pursuant to 42 U.S.C. § 1988, to recover her

   costs and litigation expenses, including a reasonable attorney’s fee, for

   bringing this action.

            WHEREFORE, Plaintiff, Melanie Ortiz, prays that this Court will grant

   judgment for her, and against defendants, City of Miami, Rodolfo Llanes,

   Fabio Sanchez, Miami Fraternal Order of Police, Lodge No. 20, and Javier

   Ortiz:

            One, awarding Ms. Ortiz damages, jointly and severally, against all

   defendants;

            Two, awarding punitive damages individually against all defendants

   other than the City of Miami;

            Three, enjoining the City, both preliminarily and permanently, to

   reinstate MS. Ortiz as a police detective, with full seniority and benefits;

            Four, awarding costs, including attorney’s fees and litigation expenses,

   against the City of Miami, the individual defendants and the FOP, jointly and

   severally, and



                                                                        Page 12 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 13 of 21



         Five, granting such other and further relief as is just.

     Count II: Conspiracy Amongst City, Individual Defendants and FOP
                  To Violate Ortiz’s Constitutional Rights

         32.   Plaintiff, Melanie Ortiz realleges, as if fully set forth in Count II,

   ¶¶ 1-9.

                    General Allegations as Relate to Count II

         33.   Ms. Ortiz, as more particularly alleged in ¶¶ 4(a)-(c):

               a.    had a property interest in her job as a police detective of

   which she could not be deprived without due process;

               b.    enjoyed constitutional entitlement to predeprivation

   remedies specified in a Florida statute and in the FOP’s collective bargaining

   agreement with the City, and

               c.    enjoyed constitutional entitlement to postdeprivation

   remedies set out in the Civil Service ordinance and in the FOP’s collective

   bargaining agreement.

         34.   Ms. Ortiz, who had been a patrol officer in the Little Havana

   neighborhood in 2013-2014, learned for the first time in December 2016 that

   she was a subject of an investigation into allegations that police officers were

   accepting kickbacks from “pirate” tow-truck operators in that neighborhood

   whom they allowed to skirt the City’s rotation system for being dispatched to

   automobile accidents.

         35.   The conspiracy, i.e., the understanding that was reached,

   amongst Mr. Ortiz, on behalf of himself and the FOP, Mr. Sanchez, Mr. Llanes




                                                                        Page 13 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 14 of 21



   and the City of Miami, is proven through inferences reasonably drawn from

   the following facts:

               a.    Mr. Sanchez’s job within the City of Miami police

   department was to investigate allegations of misconduct against police

   officers;

               b.    Mr. Ortiz was at all times material the president of the FOP,

   which was supposed to provide Ms. Ortiz with representation concerning both

   predeprivation and postdeprivation procedures;

               c.    Ms. Ortiz, thinking she was being called as a witness, not as

   a subject, appeared at Internal Affairs in December 2016 with an FOP

   representative who, following a private conversation with Mr. Sanchez, told

   Ms. Ortiz that:

                     i.    He could not represent her any longer, bu;

                     ii.   Mr. Sanchez had “recommended” Mr. Ortiz to do so.

               d.    The FOP collective bargaining agreement mirrors the Law

   Enforcement Officers’ Bill of Rights, §§ 112.531-535, FLA. STAT., which

   includes a provision that the complaint has the right to review all witness

   statements, including all other existing subject officer statements, and all

   other existing evidence, including, but not limited to, incident reports, GPS

   locator information, and audio or video recordings relating to the incident

   under investigation; must be provided to each officer who is the subject of

   the complaint before the beginning of any investigative interview of that

   officer.



                                                                    Page 14 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 15 of 21



                 e.    When Ms. Ortiz returned to Internal Affairs December 16

   and told Mr. Ortiz that she wished to review her file before the interview, see

   ¶ 35(c), Mr. Ortiz, her FOP representative, told her:

                       i.     She could not review her file;

                       ii.    He had reviewed it an hour earlier;

                       iii.   Her only option to avoid going to jail — and having

   her daughter learn about her arrest through the media — would be to

   immediately and irrevocably resign;

                       iv.    She could not have an FOP lawyer represent her, and

                       v.     He was leaving the room, but would return.

                 f.    Ms. Ortiz attempted to go downstairs to her unmarked

   police car so that she could call another police officer or superior to help her;

   Mr. Sanchez, however, told her she could not leave Internal Affairs.

                 g.    Mr. Ortiz returned shortly with a memo for Ms. Ortiz to

   sign:

           I, Officer Melanie Ortiz PIN 29186 voluntarily resign with no threats,
           rewards or promises from my position as a Police Officer with the City
           of Miami Police Department. This redline memorandum is irrevocable
           and my resignation will be effective immediately. I have spoken to my
           representative of choice, Lieutenant Javier Ortiz who is the President of
           the Miami Fraternal Order of Police. I am resigning for personal reasons
           and believe that this is the best option for myself and my family.

                 h.    The irrevocable resignation and waiver of rights was the

   first in a series of nearly verbatim documents signed by Ms. Ortiz and four

   other City of Miami police officers who were suspected of accepting the

   “pirate” tow-truck kickbacks:



                                                                     Page 15 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 16 of 21



                    i.    Michael Bode, who actually had accepted such

   payments:

                          (1)   Mr. Bode was advised in early February 2017 by

   Maximiliano Valdes, a sergeant who was secretary-treasurer of the FOP, that

   he needed to resign rather than give a statement to Internal Affairs denying

   the payments because Mr. Bode had already admitted to doing so in an

   under-oath statement to the FBI and could be convicted of perjury if he were

   to make a contradictory statement to Internal Affairs under oath;

                          (2)   Although Mr. Ortiz was not present, as soon as

   Mr. Valdes said that Mr. Bode would resign, Mr. Sanchez left the room and

   came back with a resignation and waiver or rights nearly identical to the one

   executed by Ms. Ortiz in December 2016, and

                          (3)   When Mr. Valdes questioned the document, Mr.

   Sanchez told him that Mr. Ortiz had approved it.

                    ii.   Artice Peoples, who was relieved of duty December

   12, 2014, but never criminally charged with accepting kickbacks, was bullied

   by Mr. Ortiz February 17 and 21, 2017 to immediately and irrevocably resign,

   or he would face arrest, media shame, termination and the loss of his

   accrued pension — and his son would see him taking the “walk of shame” into

   jail:

                          (1)   Although Mr. Peoples had privately engaged

   Robert Buschel, Esquire, whose firm is on retainer by the FOP, to represent

   him when he returned to Internal Affairs February 21 to give a formal



                                                                  Page 16 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 17 of 21



   statement, Mr. Buschel texted Mr. Peoples that day:       “Javi told me to stand

   down. He[‘]ll go in with you. . . .”;

                            (2)   Mr. Ortiz told Mr. Peoples that the FOP would

   not represent him in challenging his termination, and

                            (3)   Mr. Peoples’s February 21 resignation form

   letter:

                                  (a)      was nearly identical to that signed by Ms.

   Ortiz;

                                  (b)      was witnessed by Mr. Ortiz and

                                  (c)      was accepted that night by then-Chief

   Llanes.

                     iii.   Officers Yesid Ortiz and Reynaldo Irias each resigned

   May 10, 2017, having been summoned to Internal Affairs and told by both

   Javier Ortiz and Internal Affairs detectives that if they did not resign, they

   would be fired:

                            (1)   Javier Ortiz additionally told Yesid Ortiz on a

   phone call as Yesid Ortiz drove to Internal Affairs (it was a day off) that the

   FOP would probably not represent him in any challenge to a termination;

                            (2)   Each was shown a signed Internal Affairs

   reprimand recommending that he be terminated — even though Internal

   Affairs denies having threatened either with a signed reprimand and has

   taken the position in state court litigation against Messrs. Yesid Ortiz and




                                                                      Page 17 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 18 of 21



   Irias that neither of the two officers’ Internal Affairs files contains such a

   signed reprimand;

                            (3)   In a lawsuit challenging Messrs. Ortiz and Irias’s

   ability to challenge their terminations through the collective bargaining

   agreement’s grievance process, the City has acknowledged that “the FBI

   could not prove [either officer] received any financial gain from [‘pirate’ tow-

   trucks], and thus ultimately did not file criminal charges against [either]”;

                            (4)   The language of Messrs. Irias and Ortiz's

   resignations was, again, almost a verbatim copy of the memo that Mr. Ortiz

   had presented to Ms. Ortiz December 16, 2016, and to Mr. Peoples February

   21, 2017.

               i.     The irrevocable resignations and waivers were obtained

   from Ms. Ortiz, Mr. Peoples, Mr. Yesid Ortiz and Mr. Irias notwithstanding the

   fact that — as an Internal Affairs detective would acknowledge in November

   2107 in an e-mail to the Florida Department of Law Enforcement’s

   Professional Compliance Section — Internal Affairs had possessed scant

   usable evidence that any of them had done anything wrong.

         36.   Each of the form-letter resignations and waivers was addressed

   to and accepted by then-Chief Llanes.

         37.   Mr. Llanes’s personal knowledge and approval of the coercively

   obtained form-letter resignations and waivers — and, therefore, his

   agreement on his behalf and on behalf of the City — can be reasonably

   inferred since he was, at all times material:



                                                                       Page 18 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 19 of 21



                  a.    the chief of a police department that had a collective

   bargaining agreement specifying elaborate predeprivation and

   postdeprivation procedures when officers were accused of misconduct; and

                  b.    the personal recipient of each of the form-letter

   resignations and waivers, none of which contained any rational explanation as

   to why the involved officer would waive all of those predeprivation and post-

   deprivation procedures.

            38.   Without the agreement and assistance of Mr. Ortiz and (through

   him) the FOP, the City of Miami and Messrs. Sanchez and Llanes would not

   have been able to secure the “voluntary” resignation of any of the officers

   other than the admittedly guilty Mr. Bode — including Ms. Ortiz.

            39.   With the agreement and assistance of Mr. Ortiz and the FOP, the

   City of Miami and Messrs. Sanchez and Llanes were able to make the

   coercive, deceitful obtaining of form-letter resignations and waivers of rights

   into an unofficial custom and practice of the City of Miami, which injured Ms.

   Ortiz.

            40.   As a direct, natural and proximate result of defendants’

   conspiratorial actions towards Ms. Ortiz, Ms. Ortiz has suffered damages,

   including but not limited to:

                  a.    lost earnings;

                  b.    diminishment of earning capacity;

                  c.    reputational damage, and

                  d.    emotional distress and mental anguish.



                                                                      Page 19 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 20 of 21



            41.   Each of the individual defendants, and the FOP, exhibited wilful

   disregard of Ms. Ortiz's clearly established constitutional rights to due

   process, entitling her to recover punitive damages against each defendant

   other than the City of Miami.

            42.   Plaintiff is entitled, pursuant to 42 U.S.C. § 1988, to recover her

   costs and litigation expenses, including a reasonable attorney’s fee, for

   bringing this action.

            WHEREFORE, Plaintiff, Melanie Ortiz, prays that this Court will grant

   judgment for her, and against defendants, City of Miami, Rodolfo Llanes,

   Fabio Sanchez, Miami Fraternal Order of Police, Lodge No. 20, and Javier

   Ortiz:

            One, awarding Ms. Ortiz damages, jointly and severally, against all

   defendants;

            Two, awarding punitive damages individually against all defendants

   other than the City of Miami;

            Three, awarding costs, including attorney's fees and litigation

   expenses, against the City of Miami, the individual defendants and the FOP,

   jointly and severally, and

            Four, granting such other and further relief as is just.

                                  Demand for Jury Trial

            Plaintiff, Melanie Ortiz, demands trial by jury on all issues so triable.




                                                                         Page 20 of 21
Case 1:20-cv-25132-RNS Document 48 Entered on FLSD Docket 05/17/2021 Page 21 of 21



                                           Certificate of Service

           I HEREBY CERTIFY that a true and correct copy of the foregoing has

   been furnished by Electronic Delivery via CM/ECF day to all counsel of record.

                                                         Respectfully Submitted,

                                                         /s/ Karen Coolman Amlong
                                                         KAmlong@TheAmlongFirm.com
                                                         THE AMLONG FIRM
                                                         500 Northeast Fourth Street
                                                         Second Floor
                                                         Fort Lauderdale, Florida 33301-1154
                                                         (954) 462-1983

                                                         Attorneys for the Plaintiff,
                                                              Melanie Ortiz


   \\amlong3\cpshare\CPWin\HISTORY\210325_0001\1812.7b




                                                                                   Page 21 of 21
